Citation Nr: 0816801	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-32 275A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for skin disorders, to 
include actinic keratosis and malignant melanoma, to include 
as secondary to Agent Orange exposure.

2.  Entitlement to a disability rating in excess of 20 
percent disabling for degenerative disc disease lumbar spine 
prior to April 28, 2006.

3.  Entitlement to a disability rating in excess of 40 
percent disabling for degenerative disc disease lumbar spine 
from April 28, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to September 1956 and from March 1957 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), located in Nashville, Tennessee.  The case was later 
transferred to Atlanta, Georgia.

During the pendency of the appeal, in a May 2007 rating 
decision by the RO in Cleveland, Ohio granted a 40 percent 
rating for the lumbar spine disability effective the date of 
a claim for a different issue submitted on April 28, 2006.  
As that award was not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The veteran's motion to advance this case on the docket was 
granted by the Board in May 2008.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A review of the evidence reflects that further development is 
necessary to properly adjudicate these matters.  As pointed 
out by the representative in a February 2008 brief the 
development for the claim for service connection for the skin 
disorder is inadequate as the VA examination conducted in May 
2003 as well as a June 2003 addendum failed to include a 
review of the claims file or discuss the etiology of the skin 
conditions diagnosed.  The veteran is noted to allege 
entitlement to service-connection for his skin disorders of 
keratosis and or melanomas based on Agent Orange exposure, as 
well as due to sun exposure during service.  The veteran's 
records reflect over 30 years of service including in 
Vietnam, Thailand, Guam and Okinawa.  His service medical 
records also reflect some findings and treatment for skin 
problems including the surgical removal of a sebaceous cyst 
from his nose in June 1983, as well as findings of his skin 
having multiple eccymoses over the legs and abdomen in 
February 1982.  It is necessary to schedule another 
examination to address the etiology of his claimed skin 
disorders including a review of the claims file.

Regarding the back disorder, the representative further 
pointed out that the most recent examination for the lumbar 
spine disorder of April 2007 was inadequate as it failed to 
include a review of the claims file.  The Board also notes 
that this examination does not address periods of 
incapacitating episodes, which should be discussed in light 
of the criteria for intervertebral disc syndrome which 
considers such episodes.  Additionally, in light of apparent 
neurological complaints shown, a more detailed examination of 
any neurological manifestations should also be undertaken.  

Further, a review of the available VA treatment records fail 
to give a clear picture of the severity of the veteran's 
lumbar spine disability and mostly address knee complaints.  
It is not clear that the complete records are in the file, as 
the veteran cited treatment at the VA Medical Centers from 
Augusta, Georgia and Atlanta, Georgia.  It appears that only 
records from Augusta, Georgia may have been obtained.  
Finally, the Board notes that the RO granted a 40 percent 
rating for the lumbar spine effective April 28, 2006, which 
is the date he filed a claim for service connection for a 
knee disorder that is not presently before the Board.  Prior 
to April 28, 2006, a 20 percent rating has remained in 
effect.  However the increased rating claim on appeal has 
been pending back to March 13, 2003, when the claim on appeal 
was actually filed.  Thus, the records to be obtained should 
date back within a year of his March 13, 2003 claim, and on 
reajudication the RO should consider whether a date prior to 
April 28, 2006 may be appropriate for entitlement to a 40 
percent rating for the lumbar spine disorder.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007).  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with a generic notice pursuant to Dingess, supra.  
In light of the need to remand these matters for further 
development, additional notice should specifically address 
the issues on appeal.  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire claims 
file and ensure that all notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. 
§ 3.159 (2007) is fully satisfied. 

(a) In particular, VA must send the 
appellant a corrective notice, that 
explains (1) the information and evidence 
not of record needed to establish an 
effective date, if an increased rating is 
granted on appeal, as outlined by the 
Court in Dingess, supra, (2) that he can 
submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (3) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (4) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

(b) The AOJ must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

(c) The notice regarding both the service 
connection and increased rating issues 
must also (1) inform him of what he needs 
to provide; (2) what information VA has 
or will provide; and (3) request or tell 
the veteran to provide any evidence in 
his possession that pertains to these 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all private 
medical care providers, who treated him 
for his claimed back disorder since 2002, 
and for any treatment for skin complaints 
including cancer, since his retirement 
from service in 1984.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder. If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(2007).

3.  The AOJ should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Atlanta, Georgia and 
Augusta, Georgia, for any treatment for 
his lumbar spine disability from 2002 and 
thereafter.  If the records are not 
available, that fact should be entered in 
the claims file.

4.  After the completion of the above, 
the AOJ should schedule the veteran for 
VA orthopedic and neurological 
examinations, by appropriate specialists, 
to determine the severity of the 
veteran's spinal disorder(s), to include 
the nature, etiology and severity of all 
neurological manifestations of the 
service-connected spine disorder.  The 
claims file should be made available to 
each examiner for review of the pertinent 
evidence prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
in this regard.  After a review of the 
claims file, it is requested that the 
examiners provide explicit responses to 
the following:

(a) The neurological examiner must first 
provide an opinion as to the nature and 
etiology of all neurological 
manifestations found, to include 
extremity involvement, genitourinary and 
any other neurological involvement and 
ascertain whether any or all neurological 
findings are related to the veteran's 
service-connected spine disability.  The 
discussion should address the causes of 
the neurological manifestations to 
include whether it is at least as likely 
as not that any manifestations shown are 
related to a service-connected spine 
disorder.  The opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

(b) The orthopedic examiner should 
address the severity of the veteran's 
service-connected spine disorder by 
recording if possible, the range of 
motion in the veteran's low back observed 
on clinical evaluation and should assess 
whether the low back exhibits any 
disability to include limitation of 
motion.  In addition, the examiner should 
determine whether the veteran's low back 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
the opinion.

(c) The examiner should address the 
severity of intervertebral disc syndrome, 
and determine whether the orthopedic 
findings are more consistent with 
findings that more closely resemble 
favorable or unfavorable ankylosis of the 
thoracolumbar or entire spine, or more 
closely resemble vertebral fracture 
without cord involvement but requiring a 
neck brace or vertebral fracture with 
cord involvement requiring long leg 
braces or causing the veteran to be 
bedridden.  In doing so, the examiner 
must identify the specific neurological 
tests conducted in making this 
determination.  The examiners should also 
identify whether or not the veteran 
reported any incapacitating episodes 
associated with his back pain, and if so, 
the duration of such episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

(d) The neurological examiner should 
report whether the service-connected 
spinal disability results in neuritis, 
neuralgia, or partial or complete 
paralysis of any nerve that may shown to 
be affected by this disability.  The 
examiner should describe the severity of 
such symptomatology, as well as the area 
and function affected.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

(e).  The examiners should comment on the 
effect of the veteran's service-connected 
spinal disability and any other 
manifestations of this disability on his 
ability to obtain and maintain 
substantial gainful employment.  

5.  Following completion of the above, 
the AOJ should schedule the veteran for a 
derminatological examination to determine 
the nature and etiology of the veteran's 
claimed skin disorders, to include 
actinic keratosis and malignant melanoma.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his claimed skin disorders.  Specifically 
the examiner is requested to provide an 
opinion as to (1) whether the veteran has 
a current disability or disabilities 
involving his skin; (2) whether any 
diagnosed disability involving his skin 
at least as likely as not began in 
service, to include as being related to 
the skin complaints shown in the service 
medical records; (3)whether any diagnosed 
disability involving his skin at least as 
likely as not began in service, to 
include as being related to Agent Orange 
exposure (4) whether any diagnosed 
disability involving his skin at least as 
likely as not began in service, to 
include being related to sun exposure 
during his 30 plus years of service that 
included service in Vietnam, Thailand, 
Guam and Okinawa.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

6.  The AOJ should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2007).

7.  Following completion of the 
foregoing, the AOJ should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions rendered by the VA specialist.  
If the examination report does not 
include fully detailed descriptions of 
etiology, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (2007) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

8.  After the above requested development 
has been completed, the AOJ should 
reajudicate these claims.  To this end, 
the AOJ should take into consideration 
the date the veteran filed his initial 
claim for an increased rating for his 
service-connected degenerative disc 
disease of the lumbar spine.  If any 
benefit sought is not granted to the 
veteran's satisfaction, the AOJ should 
issue a supplemental statement of the 
case which should address the 
significance of both medical and lay 
evidence of record in adjudicating this 
claims.  The requisite period of time for 
a response should be afforded.

Thereafter, the case should be returned to the Board, if in 
order. The purposes of this remand are to comply with due 
process of law and to further develop the appellant's claims.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



